Citation Nr: 0517188	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1942 to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In July 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was exposed to airplane engine noise as a 
mechanic in service and he currently has bilateral defective 
hearing.  

3.  The veteran's current hearing loss has not been shown to 
be related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in November 2003, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also informed that it was his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a Federal agency or 
department.  As such, the Board finds that the letters 
satisfied VA's duty to notify the appellant, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on this issue.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal to the extent possible 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  

Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2004).  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

The Evidence

The veteran's service medical records are unavailable, and 
presumed lost in a fire at NPRC in St. Louis.  His DD 214 
shows that his MOS was an airplane and engine mechanic.  
Private medical records show that the veteran was treated 
beginning in 


September 1981 for bilateral hearing loss shown on 
audiometric examination.   The most recent examination in 
August 1999 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
55
55
75
120
LEFT
10
25
10
60
70


Discussion

Initially the Board notes that the veteran's service medical 
records are not available.  Considerable efforts were made to 
obtain the veteran's service medical records, without 
success.  The National Personnel Records Center (NPRC) has 
indicated that the veteran's service medical records were 
likely destroyed in a fire at the NPRC. The Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt in cases where 
service medical records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992)

While the service medical records are unavailable, the 
veteran's DD214 shows that he was exposed to airplane engine 
noises in service.  The record also shows that he currently 
has a bilateral hearing loss.  Under 38 C.F.R. § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 
(2004).  

However, a medical opinion relating the current hearing loss 
to service is not of record.  In this regard, the RO 
scheduled the veteran on more than one occasion for a VA 
audiological examination to evaluate his current hearing loss 
and to seek an opinion on the etiology of the disability.  
The veteran failed to report, and has provided no good cause 
for his failure to report.  38 C.F.R. § 3.655 provides that 
when an examination is scheduled in conjunction with a claim 
for service connection, the claim will be rated based on the 
evidence of record.  The Board must do so.  

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between hearing loss 
disability and service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Absent a showing of a nexus between the veteran's current 
disability and his noise exposure in service, the claim must 
be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


